Cite as 2022 Ark. App. 468
                    ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-22-287



                                                  Opinion Delivered November   16, 2022
JONATHAN MARTIN LAWRENCE
                     APPELLANT
                                                  APPEAL FROM THE DREW COUNTY
V.                                                CIRCUIT COURT
                                                  [NO. 22CR-21-34]
STATE OF ARKANSAS
                                   APPELLEE
                                                  HONORABLE ROBERT B. GIBSON
                                                  III, JUDGE

                                                  AFFIRMED


                                  RITA W. GRUBER, Judge

        Jonathan Martin Lawrence pleaded guilty in the Drew County Circuit Court to

 possession of drug paraphernalia, a Class D felony. He was sentenced by a jury as a habitual

 offender to fifteen years’ imprisonment. His sole point on appeal is that the circuit court

 erred in overruling his objection to the State’s proffered jury instructions and verdict form.

 We affirm.

        Lawrence pleaded guilty to a crime he committed on December 8, 2020. After the

 plea, the State presented a packet of information to the circuit court for the sentencing

 hearing that included evidence of Lawrence’s previous five offenses and proposed jury

 instructions. Because Lawrence was a habitual offender, he was subject to an enhanced

 sentence pursuant to Arkansas Code Annotated section 5-4-501(b) (Supp. 2021), which
authorizes a term of imprisonment of “not more than fifteen (15) years” for a habitual

offender convicted of a Class D felony. The State informed the court that the habitual-

offender statute had been amended from stating that a defendant “may be sentenced to pay

any fine authorized by law for the felony conviction and to an extended term of

imprisonment”—in this case, not more than fifteen years—to stating that a defendant “may

be sentenced to pay any fine authorized by law for the felony conviction and shall be sentenced

to an extended term of imprisonment.” Ark. Code Ann. § 5-4-501(b)(1) (Repl. 2020) & (Supp.

2021) (emphasis added).1 The State argued that this statutory modification mandated prison

time. Lawrence contended that it did not mandate prison time, arguing that the jury could

still impose no prison time at all. The court agreed with the State and opined that the new

statute required the jury to impose at least one day of prison time.

       The jury instructions given by the court that are relevant to this appeal include the

following:

             The offense of possession of drug paraphernalia to inhale methamphetamine,
       when committed by a habitual offender is punishable by imprisonment for a term of
       not more than 15 years and a fine up to $10,000.

       ....

               After hearing arguments of counsel, you will retire to consider and complete
       the following verdict form. I have it with me, and it reads, We the jury fix the sentence
       of Jonathan Lawrence at a term of – and there is a blank – in the Department of
       Correction and a fine of – and there is a blank – and it needs to be signed by the
       foreman. Underneath there it says “not more than 15 years,” so that is your range.
       And if you choose a fine, it is not to exceed $10,000.


       1
           The amendment to the statute took effect on July 28, 2021.

                                               2
       The State did not mention the jury instructions or Lawrence’s possible sentence of

imprisonment in its closing argument except to recommend that the jury sentence Lawrence

to a minimum of six years’ imprisonment. Lawrence’s counsel stated in closing argument

that Lawrence faced a possible sentence of “up to 15 years” in prison and a fine of “up to

$10,000,” explaining that the jury could impose a term of imprisonment “for as little as one

day.” Counsel then argued,

       Now, I’m not here to say that perhaps one day is a sufficient kind of sentence in this
       type of case, but you can impose a sentence of one year, two years, three years. And
       when you look at the specific charge, I think that is the range that I think would be
       justifiable in this type of case given the circumstances of this case.

       The jury’s completed verdict form, as signed by the jury foreman and sentencing

Lawrence to fifteen years’ imprisonment and no fine, is set out below.




       On appeal, Lawrence contends that the court erred in overruling his objection to the

jury instructions and verdict form because the statute had not been amended at the time his

crime was committed and did not contain the word “shall.” He argues that the court failed

to allow the jury to consider the lawful possible verdict of no imprisonment.




                                             3
       A party is entitled to a jury instruction when it is a correct statement of the law and

there is some basis in the evidence to support giving the instruction. Gould v. State, 2014

Ark. App. 543, at 5, 444 S.W.3d 408, 411. This court reviews a circuit court’s decision

regarding the use of jury instructions for abuse of discretion. Id. The jury instructions at issue

in this case involve Lawrence’s possible sentence of imprisonment. Sentencing in Arkansas

is entirely a matter of statute, Donaldson v. State, 370 Ark. 3, 7, 257 S.W.3d 74, 77 (2007),

and shall be in accordance with the statute in effect at the time of the commission of the

crime—here, December 2020. The State concedes that the circuit court erred by relying on

the amended version of Ark. Code Ann. § 5-4-501(b) since it was not effective until July

2021, six months after Lawrence had committed his crime. However, the State contends that

there is no reversible error because the court correctly instructed the jury that the sentencing

range was “not more than 15 years.”

       We turn to the relevant statute in effect at the time the crime in this case was

committed.

           (b)(1) A defendant meeting the following criteria [includes a defendant convicted
       of four or more felonies] may be sentenced to pay any fine authorized by law for the
       felony conviction and to an extended term of imprisonment as set forth in
       subdivision (b)(2) of this section[.]

       ...

           (2) The extended term of imprisonment for a defendant described in subdivision
       (b)(1) of this section is as follows:

       ...




                                                4
             (E) For a conviction of a Class D felony, a term of imprisonment of not more
          than fifteen (15) years.

Ark. Code Ann. § 5-4-501 (Repl. 2020).

       The statute specifically provides that a habitual offender who commits a Class D

felony may be sentenced to a term of imprisonment “of not more than fifteen (15) years,”

which is precisely what the jury instructions and the verdict form in this case provided. A

party is entitled to a jury instruction when it is a correct statement of the law and there is

some basis in the evidence to support giving the instruction. Gould, 2014 Ark. App. 543, at

5, 444 at S.W.3d at 411. Consequently, we hold that the circuit court’s instruction was

proper, and the court did not abuse its discretion in giving it. Moreover, Arkansas case law

provides that “up to” and “not more than” a particular number of years in the Arkansas

Department of Correction includes zero. See Donaldson, 370 Ark. at 8, 257 S.W.3d at 78;

Slaughter v. State, 69 Ark. App. 65, 12 S.W.3d 240 (2000). Furthermore, Lawrence did not

proffer an alternative instruction or verdict form, leaving us to speculate exactly what he

would have proposed instead. To preserve an objection to an instruction for appeal, an

appellant must proffer the proposed instruction to the circuit court and include it in the

record on appeal to enable this court to consider it. Sipes v. State, 2012 Ark. App. 261, at 9,

404 S.W.3d 164, 170.

       Finally, even if we were to find that the court erred in giving the jury instruction,

Lawrence has not demonstrated that he was prejudiced, and absent a showing of prejudice,

we will not reverse. Hayes v. State, 2018 Ark. App. 158, at 3, 544 S.W.3d 587, 589. Lawrence



                                              5
argues that the jury did not understand it could have imposed a sentence of zero years’

imprisonment. Here, the instructions and verdict form authorized the jury to impose “no

more than fifteen years.” The jury imposed the maximum sentence of fifteen years. It strains

credulity to argue that the jury would have recommended zero years’ imprisonment had it

clearly been given this option. See Huggins v. State, 2021 Ark. App. 218, at 5, 624 S.W.3d

342, 345. One who is sentenced to the maximum applicable imprisonment cannot show

prejudice from an instruction that overstated the applicable minimum. See, e.g., Young v.

State, 287 Ark. 361, 363, 699 S.W.2d 398, 399 (1985); see also Ward v. State, 97 Ark. App.

294, 248 S.W.3d 489 (2007).

       We hold that the circuit court did not abuse its discretion in instructing the jury.

       Affirmed.

       KLAPPENBACH and BROWN, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                                6